Exhibit 10.2

 

                Model Form of Incentive Stock Option Agreement under the 2004
Stock Option & Stock Issuance Plan.  Pursuant to Section 3 of the Plan, the
stock option agreements need not be uniform and accordingly Incentive Stock
Option Agreements to certain individuals may vary from this Model Form.

 

HEALTHGATE DATA CORP.

 

INCENTIVE STOCK OPTION AGREEMENT

 

                THIS INCENTIVE STOCK OPTION AGREEMENT is entered into by and
between HealthGate Data Corp., a Delaware corporation (the “Company”), and
_______(“Optionee”).

W I T N E S S E T H:

                WHEREAS, the Company has established the 2004 Stock Option &
Stock Issuance Plan pursuant to which Incentive Stock Options (as defined in
Section 422 of the Internal Revenue Code) may be granted (the “2004 Stock Option
Plan”); and

                WHEREAS, the Company and Optionee desire to enter into this
Agreement concerning the grant by the Company of Incentive Stock Options to
Optionee, pursuant to the 2004 Stock Option Plan and Section 422 of the Internal
Revenue Code of 1986;

                NOW, THEREFORE, in consideration of the covenants herein set
forth, the parties agree as follows:

1.                                       Shares; Price; Vesting; Term.  As of
___________ (the “Grant Date”), the Company grants Optionee an option to
purchase ______ shares of its Common Stock, par value $0.03 per share (the
“Option Shares”), at a price of $____ per share (which price is at least equal
to the fair market value of the stock on the Grant Date, as determined in good
faith by the Board of Directors), pursuant to the Company’s 2004 Stock Option
Plan, which shall be exercisable according to the following schedule:

 

Shares

 

First Date
of Exercise

 

Last Date
of Exercise

 

[Typically, the options vest quarterly over 3 years beginning one year after the
employee’s hire date, or immediately upon grant for employees with more than one
year of service.]

 

 

 

 

 

 

 

 

 

                Subject to earlier termination described herein, the Option
shall terminate entirely at the close of business on ______[Typically, 10 years
after the Grant Date].

 

 

--------------------------------------------------------------------------------


 

                2.             Accelerated Vesting.  Notwithstanding the
foregoing, this Option shall immediately become exercisable as to all Option
Shares then subject hereto in the event of a “Change in Control” (as hereinafter
defined) of the Company.

                As used herein, a “Change in Control” of the Company shall be
deemed to have occurred if:

                                                (i)            there is a merger
or consolidation of the Company in which the Company is not the continuing or
surviving corporation;

                                                (ii)           the Company sells
substantially all its assets to a single purchaser or to a group of associated
purchasers;

                                                (iii)          at least
two-thirds of the outstanding common stock of the Company is sold, exchanged or
otherwise disposed of in one transaction or in a series of related transactions;

                                                (iv)          any person or
entity (other than any stockholder presently owning more than 10%) becomes
directly or indirectly the owner or beneficial owner of 50% or more of the
Company’s outstanding common stock;

                                                (v)           the Board of
Directors of the Company determines in its sole and absolute discretion that
there has been a change in control of the Company.

                3.             Exercise.  Optionee may exercise this Incentive
Stock Option from time to time as hereinabove provided, by delivery to the
Company, as to each such exercise, at its principal office of (a) written notice
of exercise of this Incentive Stock Option, stating the number of shares then
being purchased hereunder; (b) a check or cash in the amount of the full
purchase price of such shares; (c) a check or cash in the amount of federal,
state and local withholding taxes, if any, required to be withheld and paid by
the Company as a result of such exercise; (d) agreement(s) referred to in
Section 7 of this Stock Option Agreement; and (e) such other documents or
instruments as may be required by any then applicable federal or state laws or
regulations, or regulatory agencies pertaining to this Incentive Stock Option,
any exercise thereof and/or any offer, issue, sale or purchase of any shares
covered by this Incentive Stock Option.  Not less than one share may be
purchased at one time.  After the Company shall have received all of the
foregoing, the Company shall proceed with reasonable promptness to issue the
shares so purchased upon such exercise of the Incentive Stock Option; provided,
however, that Optionee or any person or persons entitled to exercise this Option
under Section 5 hereof shall not be or be deemed to be the record or beneficial
owner of any such shares purchased upon

 

 

 

--------------------------------------------------------------------------------


 

any exercise of this Incentive Stock Option until and unless the stock
certificate or certificates evidencing such shares actually shall have been
issued.  Except as provided in Sections 4 and 5 hereof, Optionee may exercise
this Incentive Stock Option only if, on the date of exercise, Optionee has been
continuously in the employ of the Company since the Grant Date.

                4.             Termination of Employment.  Notwithstanding the
provisions of Section 3 hereof, if Optionee shall cease to be employed by the
Company for any reason other than Optionee’s death, Optionee may exercise this
Incentive Stock Option (to the extent he or she was entitled to do so at the
termination of employment) at any time and from time to time within three (3)
months after such termination, but in no event after the expiration of this
Incentive Stock Option; provided, however, that if the employment of Optionee
terminates due to the permanent and total disability of Optionee, Optionee may
exercise this Incentive Stock Option (to the extent Optionee was entitled to do
so at the termination of Optionee’s employment) only at any time and from time
to time within twelve  (12) months after such termination, but in no event after
the expiration of this Incentive Stock Option.  No provision of the 2004 Stock
Option Plan or this Incentive Stock Option shall confer any right to continue in
the employ of the Company or interfere in any way with the right of the Company
to terminate any employment at any time.

                5.             Death of Optionee; No Assignment.  This Incentive
Stock Option shall not be assignable or transferable except by will or by the
laws of descent and distribution and shall be exercisable during Optionee’s
lifetime only by Optionee.  If Optionee shall die while in the employ of the
Company, Optionee’s personal representative or the person entitled to succeed to
his or her rights hereunder shall have the right, at any time and from time to
time within three (3) months after the date of Optionee’s death, and prior to
the expiration or termination of this Incentive Stock Option pursuant to Section
1 hereof, to exercise this Incentive Stock Option to the extent that Optionee
was entitled to exercise this Incentive Stock Option at the date of Optionee’s
death.

                6.             No Rights as Stockholder.  Optionee shall have no
rights as a stockholder with respect to the Common Stock covered by this
Incentive Stock Option until the date of the issuance of a stock certificate or
stock certificates to Optionee.  No adjustment will be made for dividends or
other rights for which the record date (or if there is no record date
established, then the date established for the distribution of such dividend or
right) is prior to

 

 

 

--------------------------------------------------------------------------------


 

the date such stock certificates are issued.

                7.             Conditions of Resale.  Optionee agrees to comply
with all applicable federal and state securities laws and rules and regulations
thereunder in connection with the resale of any shares of Common Stock which
shall have been received upon exercise of this Option, and Optionee further
agrees to comply with all requirements of the Company with respect to the timing
of such resale which may be reasonably imposed by the Company as conditions of
such resale.  Optionee will, as a condition to exercise of the Option, enter
into an agreement with the Company pursuant to which the Company shall have a
right of first refusal with respect to the transfer of the Option Shares.  Such
agreement shall be in the form acceptable to the Company and may include other
provisions concerning transfer or voting of the Option Shares which are
applicable to some or all other stockholders of the Company.  The Company may,
in its discretion, place a legend on stock certificates issued in connection
with the exercise of this Stock Option in order to insure compliance with the
Securities Act of 1933, as amended and the Stockholders’ Agreement.

                8.             Adjustments for Stock Splits, etc.  In the event
of any change in the outstanding Common Stock of the Company by reason of a
stock dividend, recapitalization, merger, consolidation, stock split,
combination or exchange of shares, or the like, the number and class of shares
available under this Agreement,  the Stock Option prices and other terms and
conditionsmay be appropriately adjusted by the Board of Directors of the
Company, as described in the 2004 Stock Option Plan, whose determination shall
be conclusive.

9.             This Agreement Subject to 2004 Stock Option Plan.  This Agreement
is made pursuant to all of the provisions of the 2004 Stock Option Plan, and is
intended, and shall be interpreted in a manner, to comply therewith.  Any
provision hereof inconsistent with the 2004 Stock Option Plan shall be
superseded and governed by the 2004 Stock Option Plan.

                10.           Miscellaneous.  Section and other headings are
included herein for reference purposes only and shall not be construed or
interpreted as part of this Agreement.

                Wherever and whenever the context of this Agreement shall so
require, the masculine, feminine and neuter gender of any noun or pronoun shall
include any or all of the other genders and the singular shall include the
plural and the plural shall include the singular.

 

 

 

--------------------------------------------------------------------------------


 

                This Agreement may be executed in several counterparts, all of
which shall constitute one and the same instrument.

                Optionee understands that in order to receive “Incentive Stock
Option” treatment pursuant to Section 422 of the Internal Revenue Code of 1986,
as amended, Optionee may not dispose of the Common Stock which may be purchased
hereunder within two years after the Grant Date, and must hold said Common Stock
for at least one year after the date of exercise of the Incentive Stock Option
described herein.  Furthermore, any options granted to optionee in excess of the
$100,000 limitation set forth in Section 422 (d) of the Internal Revenue Code
shall not receive “Incentive Stock Option” status.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement to be effective as of ___________.

 

 

HEALTHGATE DATA CORP.

 

 

 

 

By:

 

 

 

 

 

Optionee

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------